Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                      Examiner’s Statement of Reasons for Allowance
            Claims 1-9, 21 are allowed because the prior art fail to teach a sensor station, comprising: 
a housing;
a storage structure including an air inlet and an air outlet, the housing being
positioned in the storage structure; 
a computing device positioned in the housing;
a set of sensors in electrical communication with the computing device, the set of sensors including:
a load cell to measure a weight of a food product;
a first relative humidity sensor to measure ambient relative humidity around the food product;
a first temperature sensor to measure a food temperature of the food product; and
a second temperature sensor to measure an ambient temperature around the food product; and
an electronic communications interface connected to the computing device, the electronic communications interface being configured to transmit electronic signals from the computing device to an external device;
 a third temperature sensor; and
a second relative humidity sensor;

the second temperature sensor is configured to measure a first ambient
temperature at the air inlet:
the first relative humidity sensor is configured to measure a first relative
humidity at the air inlet:
the third temperature sensor is configured to measure a second ambient
temperature at the air outlet: and
the second relative humidity sensor is configured to measure a second
relative humidity at the air outlet, in combination with the remaining limitations of claims 2-9, 21.
           Claims 22-24 are allowed because the prior art fail to teach a sensor station, comprising: a housing;
a storage structure including an air inlet and an air outlet, the housing being positioned in the storage structure; a computing device positioned in the housing;
a set of sensors in electrical communication with the computing device, the set of sensors including:
a load cell to measure a weight of a food product;
a first relative humidity sensor to measure ambient relative humidity around the food product;
a second relative humidity sensor configured to measure a second relative humidity at the air inlet or the air outlet; a first temperature sensor to measure a food temperature of the food product; and
a second temperature sensor to measure an ambient temperature at the air inlet or the air outlet; and
an electronic communications interface connected to the computing device, the electronic communications interface being configured to transmit electronic signals from the computing device to an external device, in combination with the remaining limitations of claims 23-24.
          Claims 25-27 are allowed because the prior art fail to teach a sensor station, comprising: a housing;
a storage structure including an air inlet and an air outlet, the housing being positioned in the storage structure; a computing device positioned in the housing;
a set of sensors in electrical communication with the computing device, the set of sensors including:
a load cell to measure a weight of a product;
a first relative humidity sensor to measure ambient relative humidity around the product;
a first temperature sensor to measure a temperature of the product; and
a second temperature sensor to measure an ambient temperature around the product;
an electronic communications interface connected to the computing device, the electronic communications interface being configured to transmit electronic signals from the computing device to an external device; a third temperature sensor; and a second relative humidity sensor; wherein:
the second temperature sensor is configured to measure a first ambient temperature at the air inlet;
the first relative humidity sensor is configured to measure a first relative humidity at the air inlet;
the third temperature sensor is configured to measure a second ambient temperature at the air outlet; and
the second relative humidity sensor is configured to measure a second relative humidity at the air outlet, in combination with the remaining limitations of claims 26-27.
           Claim 28 is allowed because the prior art fail to teach a sensor station, comprising: a housing;
a computing device positioned in the housing; a mount to hang the housing from a support surface;
a set of sensors in electrical communication with the computing device, the set of sensors including:
a load cell positioned in the housing and connected to a food support member extending from a lower surface of the housing, the food support member being configured to hold a weight of a food product, the load cell being configured to measure the weight of the food product; a relative humidity sensor to measure ambient relative humidity around the food product;
a first temperature sensor comprising a probe configured to contact the food product and to measure a food temperature of the food product; and a second temperature sensor to measure an ambient temperature around the food product; and

an electronic communications interface connected to the computing device, the electronic communications interface being configured to transmit electronic signals from the computing device to an external device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        August 05, 2021